Case: 11-15669     Date Filed: 01/08/2013    Page: 1 of 5

                                                                [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 11-15669
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 9:10-cv-81504-JIC


MICHAEL LOVE,

                                                                   Plaintiff-Appellant,

                                        versus

UNITED STATES OF AMERICA,

                                                                  Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (January 8, 2013)

Before DUBINA, Chief Judge, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Michael Love, proceeding pro se, appeals the district court’s order

of dismissal for lack of subject matter jurisdiction of his civil action that sought to
               Case: 11-15669     Date Filed: 01/08/2013    Page: 2 of 5

quiet title to real property sold by the Internal Revenue Service’s Property

Appraisal and Liquidation Specialists at a court-ordered sale. See 28 U.S.C.

§ 2410(a). The property was sold in order to satisfy the government’s tax liens on

the property, and the property’s sale was confirmed by a court order before Love

filed the instant complaint. In dismissing Love’s complaint, the district court

determined that Love had not shown a waiver of sovereign immunity under

§ 2410, as the government no longer had an interest in the property at the time he

filed the complaint.

      On appeal, Love argues pro se that the district court had jurisdiction over his

claim, pursuant to 28 U.S.C. §§ 2409a and 1346(f), because the government owned

the subject property at the time of its sale. He contends that the court erred in

determining that it lacked subject matter jurisdiction under § 2410. Love further

argues that the court had jurisdiction over his complaint because the sale was void,

such that title never passed to the third-party purchaser, and because he did not

receive notice that he had to dispute the sale prior to the confirmation of the sale.

Additionally, he argues the merits of his quiet title action.

      The subject matter jurisdiction of the district court is reviewed de novo.

Mutual Assurance, Inc. v. United States, 56 F.3d 1353, 1355 (11th Cir. 1995). The

United States, as sovereign, is immune from suit, except where it consents to be

sued. McMaster v. United States, 177 F.3d 936, 939 (11th Cir. 1999). The terms


                                           2
               Case: 11-15669      Date Filed: 01/08/2013    Page: 3 of 5

of its consent to be sued define the district court’s jurisdiction to entertain the suit.

Id. The terms upon which the government consents to be sued must be strictly

observed and exceptions to such consent are not to be implied. Id.

      Pursuant to § 2409a, a plaintiff may name the United States as a party

defendant in a civil action to adjudicate a disputed title to real property in which

the United States claims an interest, other than a security interest or water rights.

28 U.S.C. § 2409a(a). District courts have exclusive jurisdiction of civil actions

under § 2409a to quiet title to an interest in real property in which an interest is

claimed by the United States. See 28 U.S.C. § 1346(f); see also Key v. Wise, 629

F.2d 1049, 1067 (5th Cir. 1980) (providing that § 1346(f) is an exclusive grant of

jurisdiction of § 2409a suits to the federal courts).

      Pursuant to § 2410, a plaintiff may name the United States as a party in a

civil action to quiet title to real property “on which the United States has or claims

a mortgage or other lien.” 28 U.S.C. § 2410(a). Section 2410 waives sovereign

immunity in certain cases. See Stoecklin v. United States, 943 F.2d 42, 43 (11th

Cir. 1991) (providing that § 2410(a) waived sovereign immunity, such that plaintiff

could challenge a federal tax lien). The Fifth Circuit has persuasively held,

however, that § 2410 does not waive sovereign immunity where the government no

longer claims an interest in the subject property. See Koehler v. United States, 153

F.3d 263, 266-67 (5th Cir. 1998) (persuasive authority providing that the district


                                            3
               Case: 11-15669      Date Filed: 01/08/2013      Page: 4 of 5

court was without jurisdiction to hear a § 2410 action where the government no

longer claimed an interest in the property, because the plain and unambiguous

terms of § 2410(a) had not been met).

       Love’s amended complaint does not allege that the subject property was

owned by the government or allege that the government had a lien on the subject

property. Thus, regardless of whether Love sought to bring his suit under § 2409a

or § 2410, we conclude that the district court properly dismissed his complaint, as

he failed to set forth with particularity the nature of the right, title, or interest

claimed by the government or to describe with particularity the nature of the

interest or lien of the United States. See 28 U.S.C. §§ 2409a(d), 2410(b).

       Even assuming that Love’s complaint contained the proper jurisdictional

allegations, we conclude that the district court still lacked jurisdiction over his

complaint. Because the government originally had a lien on the property at issue

in Love’s complaint, his action was proper under § 2410, not § 2409a. Further,

because the government’s lien on the property had been satisfied by the time Love

filed suit, the government did not waive sovereign immunity under § 2410. See 28

U.S.C. § 2410(a); Koehler, 153 F.3d at 266-67. Although Love argues that the sale

of the property to the third party was invalid, such that the government still has an

interest in the property, his argument is without merit. In order to find a waiver of

sovereign immunity under the circumstances set forth by Love, we would first


                                             4
               Case: 11-15669     Date Filed: 01/08/2013    Page: 5 of 5

have to find in his favor on the merits as to the invalidity of the sale and as to the

notice issue and then reason backward to find a waiver of sovereign immunity.

However, because sovereign immunity is jurisdictional and deprived the district

court of the ability to hear the merits of the case, such reasoning is flawed.

Because the district court lacked jurisdiction over Love’s complaint, as the terms

of § 2410 had not been satisfied, we do not address his arguments concerning the

merits of his claim.

      For the foregoing reasons, we affirm the judgment of dismissal.

      AFFIRMED.




                                           5